The opinion of the court was delivered by
Peck, J.
No question arises as to the plaintiff’s work during the time he worked as a common chopper under the contract to labor at that business at twenty-six dollars a month. The question is whether he is entitled to two dollars a day after that, while he had charge of the men and a team getting out logs for other teams to draw to the mill It appears that soon after the plaintiff, at the request of the defendant Hackett, entered upon this new kind of business, he told Hackett that he should charge two dollars a day and board, and that unless he would pay that price he should quit them ; and that Hackett thereupon told him to keep to work, that he would pay him the two dollars a day, if Jenkins, the other defendant, had not made a trade with him to work for a less sum. The referee finds that at the time Jenkins agreed with plaintiff to work as a common chopper at twenty-six dollars a month, the subject of his taking charge of help at thirty dollars a month was mentioned, but he is unable' to find that a *724contract to that effect was consummated. The condition of Hackett’s promise to pay the two dollars a day, manifestly had reference to some contract he thought Jenkins perhaps might have, made with plaintiff to take charge of help ; or at least to some supposed contract other than the contract made by Jenkins with plaintiff to labor as a common chopper at twenty-six dollars a month ; for it appears that when Hackett previously paid the plaintiff for his work under that contract, they both knew what that contract was, the plaintiff then claiming it to be at twenty-six dollars a month. As the referee finds no other contract made by Jenkins with the plaintiff, the promise of Hackett to pay the two dollars a day, is binding on the defendants to pay the plaintiff that price.
Judgment affirmed.